307 N.Y. 642 (1954)
Incorporated Village of Upper Brookville, Respondent,
v.
Frank Faraco et al., Appellants.
Court of Appeals of the State of New York.
Argued April 8, 1954.
Decided May 20, 1954
Charles E. Lapp, Jr., for all appellants; James M. O'Connell for Preferred Transmix Concrete, Inc., appellant; Thomas E. Abrahams for Michael Checola and another, appellants.
Jackson A. Dykman and Lester H. Chase for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Judgment affirmed, without costs; no opinion.